        Case 3:19-cv-02916-WHA Document 73 Filed 09/19/19 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT
 2                            NORTHERN DISTRICT OF CALIFORNIA
 3                        SAN FRANCISCO DIVISION
 4   CITY AND COUNTY OF SAN           Case Nos. 3:19-cv-2405-WHA (lead)
     FRANCISCO,                                 3:19-cv-2769-WHA
 5                                              3:19-cv-2916-WHA
                  Plaintiff,
 6
                        vs.
 7
     ALEX M. AZAR II, et al.,
 8
                              Defendants.
 9
10
                   [PROPOSED] ORDER GRANTING UNOPPOSED
11              MOTION FOR LEAVE TO FILE BRIEF AS AMICI CURIAE
12
              Before the Court is the Unopposed Motion To File Brief As Amici Curiae
13
     filed by proposed amici The National LGBT Cancer Network, Callen Lorde
14
     Community Health Center, Care Resource Community Health Centers, Inc.,
15
     Howard Brown Health, Legacy Community Health Services, Inc., and the National
16
     LGBTQ Task Force. All Plaintiffs and Defendants have consented to the motion.
17
              After considering the papers and for good cause shown, the Motion is
18
     GRANTED.
19
20
     IT IS SO ORDERED.
21
22
              Dated: _____________
                     September 19, 2019
23
                                                _____________________________
24                                                    Hon. William H. Alsup
25                                                  United States District Judge

26
27
28


     DB1/ 106994476.1
